Citation Nr: 0510295	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for adenocarcinoma 
involving a hilar lymph node.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.


FINDING OF FACT

The veteran is not shown to have adenocarcinoma involving a 
hilar lymph node that is related to active service, and is 
not shown to be causally or etiologically related to asbestos 
exposure during active service.


CONCLUSION OF LAW

Adenocarcinoma involving a hilar lymph node was not incurred 
in or aggravated by service as a result of exposure to 
asbestos.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show no complaints, treatment, or 
diagnosis of a lung condition.  A health record dated in May 
1989 titled "Asbestos Medical Surveillance Program" 
contained a questionnaire, which asked the veteran if he had 
been exposed to asbestos dust during rip-out operations, or 
worked regularly with asbestos or asbestos products.  The 
veteran circled "No" as an answer.  The veteran was not 
placed in the Asbestos Medical Surveillance Program.  A 
record dated in July 1991 also asked the veteran if he had 
been exposed to asbestos dust, during rip-out operations or 
other asbestos dust or worked with asbestos or asbestos 
products.  The veteran checked the response marked 
"Uncertain."  A note signed by a registered nurse indicated 
that no exposure was noted.  At the veteran's June 1992 
separation examination, clinical evaluation of the veteran's 
lungs and chest were normal.  

Treatment records from Middletown Regional Hospital and J.M., 
M.D., dated February to May 2002 show that in February 2002 
the veteran underwent a full body scan which showed a hilar 
mass in his left upper lobe consistent with lung cancer.  The 
veteran underwent a thoracotomy, radiation, and chemotherapy.  
In February 2002 it was noted that the veteran was a two pack 
a day smoker for 15 years.  A February 2002 pathology report 
indicated sections revealed metastatic non-small cell 
carcinoma consistent with adenocarcinoma characterized by 
islands of moderately pleomorphic epithelioid cells with 
focal mucin positivity (mucin stain).  Rare foci of large 
cell differentiation were noted with scattered greatly 
enlarged cells, with huge pleomorphic, bizarre nuclei.  There 
was no evidence of malignancy or atypical changes in the lung 
parenchyma.  Numerous pigmented hisiocytes were seen within 
the alveolar spaces.  Focal interstitial fibrosis was noted 
which appeared to be a localized phenomenon.  A primary site 
for this carcinoma was not identified.  

A March 2002 physician's statement from T.V.C., M.D., 
indicated a diagnosis of left upper lobectomy showing changes 
consistent with cigarette smoking and metastatic poorly 
differentiated adenocarcinoma involving a hilar lymph node.

A September 2002 letter from C.A.S., M.D., indicated that the 
veteran was found to have adenocarcinoma of unknown origin 
involving the hilar lymph nodes and was first seen in 
February 2002.  He underwent a resection of a lobe of the 
lung and underwent chemotherapy and radiation treatments post 
op.  The physician indicated that she understood now that he 
might have had asbestos exposure in the past.  She noted that 
they did not analyze for asbestos, and could not go back to 
the specimen removed and do analyzing at this point in time.  
She indicated that the disease process could very well be 
related to his prior asbestos exposure.

At his November 2004 VA examination, it was noted that the 
veteran served for twenty-one months on the USS Longbeach and 
his job title was aviation structural mechanic.  It was noted 
that this position was now listed as probable for asbestos 
exposure.  The examiner noted that the separation examination 
was normal except for a one-half inch scar on the right face 
and right hand.  

The examiner noted that the veteran was evaluated in January 
2002 at Middletown, Ohio for cough, bloody sputum, and 
shortness of breath.  The chest x-ray at the Middletown 
Regional Hospital revealed an enlarged left hilum.  
Subsequent CT scan of the chest revealed a left hilar mass 
and nodules in each lower lobe.  The veteran was admitted to 
the hospital and in February 2002 he underwent a left upper 
lobectomy.  The results revealed a mucinous adenocarcinoma in 
the hilar lymph node.  The pathology report revealed a 
metastatic poorly differentiated adenocarcinoma in one of 
five hilar nodes.  The primary site was not known.  There was 
no primary detected in the lungs.  The diagnosis was 
bronchogenic carcinoma.  

It was noted that the veteran was now approximately two years 
and ten months post-surgery.  He experienced a non-productive 
cough and shortness of breath.  The shortness of breath 
occurred after walking about 200 feet.  The veteran was able 
to climb one flight of stairs without difficulty.  There was 
no bloody sputum produced with his cough.  The veteran had no 
bronchospastic disease and had no need for oxygen.  There had 
been no incapacitation other than that associated with the 
surgical procedure in 2002.  The veteran did experience a 
vague left anterior chest discomfort, which seemed to be 
present most of the time.  It was a little worse with 
coughing or when he exerted and got short of breath.  He was 
pretty sedentary and played with his kids or watched 
television during his leisure time.  

It was noted that at the present time the veteran was 
employed as a machinist with Temple-Inland Company.  His work 
was fairly easy requiring no lifting, pushing, bending, etc.  
The veteran was noted as having harsh, non-productive cough 
and occasionally got short of breath and this was usually 
with exertion.  He became short of breath climbing more than 
one flight of stairs.  Medications included albuterol metered 
dose inhaler for shortness of breath.  

Social history noted that it was significant that the veteran 
had a history of cigarette smoking prior to his surgery.  He 
smoked 1-2 packs of cigarettes a day and he had a total of 15 
to 30 tobacco pack years.  The veteran denied ethanolism.  It 
was noted that the veteran weighed 175 pounds before surgery 
and lost 10 pounds during chemotherapy and radiation therapy; 
however, since that time he had gained about 40 to 50 pounds.  

The examination showed the lungs to be clear to auscultation 
and percussion.  There were no rales, wheezes, or rhonchi.  
There was a 23cm left thoracotomy scar present.  There was a 
2cm defect below the thoracotomy scar at the posterior end of 
the scar.  At the anterior end of the scar, the subcutaneous 
defect was about 1cm.  There were also two small 2cm scars 
from chest tube placements.  The scars were flesh colored, 
non-tender, and without keloid formation or skin breakdown.

The diagnoses included: adenocarcinoma metastatic to left 
hilar node, primary site undetermined; history of cigarette 
smoking; history of asbestos exposure; and status post 
thoracotomy.  The examiner noted that the Textbook of 
Pulmonary Diseases, 6th Ed. 1998, Lippencott-Raven Publishers 
notes that the risk for development for lung cancer was 
related to the cumulative dose of asbestos; the greater the 
dose, the greater the greater the risk.  It was also evident 
that the increased risk for lung cancer did not appear until 
the subject had had an exposure of at least 15 years plus 
asbestosis; that is, there had been suitable incubation 
(latent) period.  "The current evidence indicates that 
asbestosis (radiographic or histologic) was a prerequisite 
for the excess lung cancer morbidity."  The examiner noted 
that the physician's statement of September 2002 noted that 
the cancer could be related to prior asbestos exposure, but 
offered no clinical evidence.  Furthermore, the examiner 
noted that the most common lung cancer associated with 
asbestosis was mesothelimoa; however, other malignancies had 
been associated with asbestosis although much less commonly.  
In summary, the examiner noted, that the veteran had 
adenocarcinoma, metastatic to the left hilar node and primary 
site undetermined at this time.  It was the examiner's 
medical opinion that the cancer was less likely as not caused 
by the asbestos exposure. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated July 2002, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for adenocarcinoma involving a 
hilar lymph node.  The letter informed the veteran of what 
the evidence must show to establish entitlement to the 
benefit he wanted.  

The veteran was informed that he had 30 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the July 2002 letter was sent, a rating decision was 
issued in December 2002 followed by a statement of the case 
in April 2003.  Another rating decision was issued in April 
2004 followed by a statement of the case in September 2004.  
The veteran underwent a VA examination in November 2004 and a 
supplemental statement of the case was issued in January 
2005.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Criteria

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contain guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx, and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).

VA's Manual 21-1, Part VI, para. 7.21(c) (October 3, 1997) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.

VA's Manual 21-1, Part VI, para. 7-21 (d) (October 3, 1997) 
provides that VA must determine whether or not military 
records demonstrate evidence of asbestos exposure in service; 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and, 
then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed Reg. 33422 (2000); Ashford v. Brown, 10 
Vet. App. 120, 123-4 (1997).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published 
at 65 Fed Reg. 33422 (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997). If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran contends that while he was in the Navy, he was 
assigned to the USS Longbeach and his job title was aviation 
structural mechanic.  His post-service employment was as a 
machinist.

Regarding the veteran's contention that he believes he was 
exposed to asbestos during service, it is noted that, 
although a lay person is not competent to testify as to the 
cause of a disease, an appellant is competent to testify as 
to the facts of asbestos exposure.  See McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

Analysis

The veteran's military records show that he worked as an 
aviation structural mechanic.  A Department of Veterans 
Affairs memorandum of 2002 indicated that for the military 
specialty of aviation structural mechanic, exposure to 
asbestos "was probable."  Service medical records show no 
complaints, treatment, or diagnosis of a lung condition.  A 
health record dated in May 1989 titled "Asbestos Medical 
Surveillance Program" contained a questionnaire, which asked 
the veteran if he had been exposed to asbestos dust during 
rip-out operations, or worked regularly with asbestos or 
asbestos products.  The veteran circled "No" as an answer.  
The veteran was not placed in the Asbestos Medical 
Surveillance Program.  A record dated in July 1991 also asked 
the veteran if he had been exposed to asbestos dust, during 
rip-out operations or other asbestos dust or worked with 
asbestos or asbestos products.  The veteran checked the 
response marked "Uncertain."  A note signed by a registered 
nurse indicated that no exposure was noted.  Such documents 
provide evidence that the veteran may have been exposed to 
asbestos during his military service.  Therefore, resolving 
all doubt in the favor of the veteran, it is found that he 
was exposed to asbestos during his military service.

However, there is no current diagnosis of asbestosis, or any 
asbestos-related pulmonary disease, of record.  A letter from 
C.A.S., M.D., dated in September 2002 indicated that the 
cancer could be related to prior asbestos exposure; however, 
this physician did not provide any indication as to the 
degree of likelihood or clinical evidence.  A statement from 
T.V.C., M.D., dated in March 2002 indicated left upper 
lobectomy showing changes consistent with cigarette smoking 
and metastatic poorly differentiated adenocarcinoma involving 
a hilar lymph node.  Moreover, at the veteran's November 2004 
VA examination, the examiner noted that it was significant 
that the veteran had a history of cigarette smoking.  He had 
not smoked since his thoracic surgery; however, he had a 
history of 15 to 30 pack years of smoking prior to that.  The 
examiner indicated that the most common lung cancer 
associated with asbestos was mesothelimoa; however, other 
malignancies have been associated with asbestosis although 
much less commonly.  In summary, the examiner opined that the 
veteran had adenocarcinoma, metastatic to the left hilar node 
and primary site undetermined at this time and that the 
cancer was less likely as not caused by the asbestos 
exposure.  

Upon discharge from military service, the veteran had no 
documented respiratory disability.  Moreover, there are no 
medical records contained in the claims file diagnosing lung 
cancer prior to 2002.  As such, the veteran is not entitled 
to service connection under 38 C.F.R. § 3.303(b).

The veteran has a current diagnosis of adenocarcinoma 
metatastic to the left hilar node, primary site undetermined; 
however, the clear preponderance of the evidence is against a 
finding that the adenocarcinoma is due to asbestos exposure 
in service.  The medical statement C.A.S., M.D., dated in 
September 2002, suggests a possible relationship between 
asbestos and the adenocarcinoma, but the opinion is 
speculative and lacks a reasoned analysis of the possible 
etiological factors.  Dr. S. merely states that the "disease 
process could very well be related to his prior asbestos 
exposure," but she includes no discussion of factors such as 
veteran's smoking history or the duration of his possible 
asbestos exposure.  In contrast, the opinion included in the 
VA examination report of November 2004 is based on a thorough 
review of the record, including the type of malignancy 
involved, the duration of the veteran's possible exposure to 
asbestos, and the veteran's smoking history.  Based on this 
analysis, the VA physician concludes that it is "less likely 
than not" caused by asbestos exposure.  In view of the 
thoroughness of analysis in the VA medical opinion and the 
degree of certainty with which the opinion is stated, the VA 
opinion has far greater probative value than the opinion of 
Dr. S.  Accordingly, as the clear preponderance of the 
evidence is against the claim, the claim must be denied.
  
Consideration has been given to the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for adenocarcinoma involving a hilar lymph 
node.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to service connection for adenocarcinoma 
involving a hilar lymph node is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


